United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2680
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
Rodney Harper,                           *       [Unpublished]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: December 20, 2002
                              Filed: December 27, 2002
                                   ___________

Before BOWMAN, MURPHY, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Rodney Harper pleaded guilty to possessing with intent to distribute more than
50 grams of a mixture containing cocaine base, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(A)(iii); and carrying a firearm during and in relation to a drug-trafficking
crime, in violation of 18 U.S.C. § 924(c)(1)(A). The district court1 sentenced Harper
to consecutive prison terms of 151 months on the drug conviction and 60 months on
the firearm conviction; concurrent supervised-release terms of 5 years and 3 years,
respectively; and a $2,500 fine. On appeal, Harper’s counsel has moved to withdraw,

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), raising
numerous points.

      Counsel correctly notes that none of these points present a meritorious issue.
After conducting a careful, independent review of the record in accordance with
Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous issues. Thus,
we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-